Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  9/8/2020. The instant application has claims 1-3 pending. The system for using the echo sound in ear for authentication of user. There a total of 20 claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawing filed on 9/8/2020 has been accepted and in compliance of 37 CFR 1.83 & 37 CFR 1.84.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because the abstract is not a short summary of invention, it is very broad and does not disclose earhole structure being based authentication of user.  Correction is required.  See MPEP § 608.01(b).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by EP 1205884 to Kato.

Regarding Claim 1. Kato discloses  An audio device comprising: a sound emission section which outputs a sound(Par. 007, the sound sending part); and a sound reception section in which a sound is inputted, 30wherein the audio device, when an electronic device is connected thereto, outputs to the electronic device unique authentication information acquired in accordance with an instruction received from the electronic device so as to acquire the authentication information(Abstract & Par. 0028 &  Par. 0017, the authentication based on reflected sound form ear) .  

Regarding Claim 2. Kato discloses  The audio device according to claim 1, wherein the audio device outputs an acoustic wave having a specific frequency and transmits, to the electronic device, authentication information based on an echo wave created by the acoustic wave 5being echoed in a user wearing the audio device(Par. 0026, the comparison of stored result with examinee echo wave result & Par. 0024).  

Regarding Claim 3. Kato discloses  The audio device according to claim 2, wherein the authentication information is acoustic properties based on a waveform of the echo wave created by the acoustic wave being 10outputted into each earhole of the user and reflected in accordance with an inner shape of the earhole(Par. 0024, the auditory organ reflected sound & Par. 0028).

	Conclusion	

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2018/0307818 to Yano, which discloses the acoustic signal being used for user identification.

US Patent Pub 2018/006055 to Boesen, which disclose the biometric profile being based on user for authentication

WO 2011/023323 to Kisters, which discloses the biometric features including the ear being authorizing an action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool, i.e. Microsoft Teams. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on Monday-Friday, 9:00 AM- 5:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov